

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


Tapestry, Inc.
2018 Stock Incentive Plan
Stock Option Grant Notice and Agreement



NAME
Tapestry, Inc. (the “Company”) is pleased to confirm that you have been granted
a stock option (an “Option”), effective as of GRANT DATE (the “Grant Date”), as
provided in this agreement (the “Agreement”) pursuant to the Tapestry, Inc. 2018
Stock Incentive Plan (as amended, restated or otherwise modified from time to
time and in effect on the Grant Date, the “Plan”). Capitalized terms used but
not defined in the Agreement shall have the meanings given to such terms in the
Plan.
1.Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of Option Shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per Option Share (the “Common Stock”), at
the exercise price specified below (the “Grant Price”).
 
Number of Option Shares
Grant Price Per Option Share
Option Shares Granted
# of Options
Grant Price

2.    Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Plan, a copy of which will be supplied to you
upon your request, and the provisions of which are incorporated herein by
reference. This Option is not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
3.    Expiration Date. This Option expires on the tenth (10th) anniversary of
the Grant Date (the “Expiration Date”), subject to earlier expiration upon your
death, Permanent and Total Disability (as defined below) or other termination of
employment, as provided below.
4.    Vesting. This Option may be exercised only to the extent it has vested.
Subject to Sections 5, 6 and 8 of the Agreement, and your continuous employment
by the Company or any of its Affiliates (collectively, the “Tapestry Companies”)
from the Grant Date until each of the first, second, third and fourth
anniversaries of the Grant Date (each, a “Vesting Date”), this Option will vest
with respect to one-fourth (1/4th) of the Option Shares on each Vesting Date.
If your employment is terminated by the Tapestry Companies without Cause (as
defined below) upon, or during the twelve (12)-month period immediately
following, a Change in Control (a “Change in Control Termination”), then all
unvested Option Shares will become fully vested, effective immediately upon such
termination and this Option will be exercisable until the Expiration Date.
5.    Death, Total Disability or Retirement. If you cease active employment with
the Tapestry Companies because of your death or Permanent and Total Disability,
this Option will vest







--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


as of the date of your death or the date you are determined to be Permanently
and Totally Disabled, which date shall be the sole remaining Vesting Date, and
the last day on which this Option may be exercised is the earlier of (a) the
Expiration Date or (b) five (5) years after the date of your death or Permanent
and Total Disability. For purposes of the foregoing, “Permanent and Total
Disability” means that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.
In the case of your Retirement (as defined below), and subject to (a) providing
the Required Notice (as defined below) applicable to you and (b) complying with
the Restrictive Covenants (as defined below) for the periods specified in
Section 8(a) and Section 8(c), this Option will remain outstanding and eligible
to continue to vest in accordance with the schedule set forth in Section 4, and
will be exercisable until the Expiration Date. For purposes of the foregoing,
“Retirement” shall mean your departure from employment with the Tapestry
Companies other than for Cause (as defined below) if either: (1) you have
attained age sixty-five (65) and five (5) years of service with the Tapestry
Companies or (2) you have attained age fifty-five (55) and ten (10) years of
service with the Tapestry Companies.
6.    Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.
(a)    If your employment with the Tapestry Companies is terminated by the
Tapestry Companies prior to the final Vesting Date and you are entitled to
receive severance benefits under any written severance plan or policy of the
Tapestry Companies or an employment agreement between you and the Tapestry
Companies in connection with such termination (collectively, a “Severance Event
Termination”), then, unless such agreement provides otherwise, you will receive
pro-rata vesting based on the number of days you were employed during the period
beginning on the Grant Date and ending on the date of your Severance Event
Termination, excluding any Option Shares that have already become vested on
previous applicable Vesting Dates under this Agreement, and any Option Shares
that remain unvested after giving effect to the foregoing pro-rata vesting will
be forfeited for no consideration as of the date of your Severance Event
Termination. The Option Shares that become vested upon your Severance Event
Termination may be exercised until the earlier of (i) the Expiration Date or
(ii) 90 days after the date of your Severance Event Termination. Your receipt of
pro-rata vesting with respect to a portion of the Option Shares pursuant to this
Award upon a Severance Event Termination will be subject to (i) your timely
execution and non-revocation of a waiver and release agreement in the form
prescribed by the Tapestry Companies and (ii) the terms and conditions set forth
in (A) the Agreement, (B) any employment agreement between you and the Tapestry
Companies (as applicable) and (C) any written severance plan or policy of the
Tapestry Companies applicable to you and in effect as of the date of your
Severance Event Termination.


(b)    If your employment terminates (i) for reasons other than your death,
Permanent and Total Disability, Retirement (as described in Section 5) or a
Change in Control Termination and (ii) such termination is not a Severance Event
Termination (i.e., you voluntarily terminate your employment with the Tapestry
Companies or your employment is terminated by the Tapestry Companies and you are
not eligible for severance pay under the written severance plans or policies of
the Tapestry Companies or an employment agreement between you and the Tapestry
Companies), including, for the avoidance of doubt, if your employment with the
Tapestry Companies


Page 2 of 2





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


is terminated due to poor performance, as determined in the sole discretion of
the Committee), then the portion of this Option that has not yet vested as of
the date your employment terminates will be forfeited for no consideration and
the vested portion of this Option shall terminate on the earlier of (A) the
Expiration Date or (B) ninety (90) days following the date of your termination
of employment.
(c)    If your termination by the Tapestry Companies is for Cause (as defined
below), then this Option shall be forfeited in its entirety for no consideration
on the date your employment terminates. For purposes of the Agreement, “Cause”
shall mean a determination by the Company that your employment should be
terminated for any of the following reasons: (i) your violation of the Employee
Guide or any other written policies or procedures of the Tapestry Companies,
(ii) your indictment, conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude, (iii) your willful or grossly
negligent breach of your duties, (iv) any act of fraud, embezzlement or other
similar dishonest conduct, (v) any act or omission that the Company determines
could have a material adverse effect on the Tapestry Companies, including
without limitation, its reputation, business interests or financial condition,
(vi) your failure to follow the lawful directives of the Chief Executive Officer
or other employee of the Company to whom you report, or (vii) your breach of any
written agreement between you and any of the Tapestry Companies, including your
breach of any of the Restrictive Covenants.


7.    Exercise. This Option may be exercised (subject to the restrictions
contained in the Agreement) in whole or in part for the number of vested Option
Shares specified in a written notice (including an electronic notice) that is
delivered to the Company or its designated agent and is accompanied by full
payment of the Grant Price for such number of Option Shares in cash. Subject to
Section 3 above, this Option will be considered exercised on the date on which
(a) your written notice of exercise and (b) your payment of the Grant Price,
have both been received by the Company or its designated agent. In addition, if
you are an international optionee, you are subject to the additional terms shown
on Annex A. Notwithstanding anything contained in the Agreement to the contrary,
the provisions of Section 6.2 of the Plan (Expiration of Option Term: Automatic
Exercise of In-The-Money Options) shall apply to this Option.
8.    Forfeiture.


(a)    Notwithstanding anything contained in the Agreement to the contrary, (i)
if your employment with the Tapestry Companies is terminated for Cause (as
defined above) (a “Termination for Cause”), (ii) if you elect to terminate your
employment with the Tapestry Companies (including in the event of your
Retirement) and you do not provide the Tapestry Companies with the Required
Notice applicable to your level (“Termination without Notice”), or (iii) if you
engage in any activity inimical, contrary or harmful to the interests of the
Tapestry Companies during your employment with the Tapestry Companies or at any
time during the period ending one (1) year after your employment with the
Tapestry Companies terminates (other than due to Retirement, in which case the
claw-back and forfeiture provisions set forth in Section 8(a) of the Agreement
that apply in the event the Restrictive Covenants are violated shall remain in
effect through the last Vesting Date), including but not limited to: (A)
violating any of the Restrictive Covenants (as defined below), (B) violating any
business standards established by the Company, or (C) participating in any
activity not approved by the Board of Directors which is reasonably likely to
contribute to or result in a Change in Control (such activities to be
collectively referred to as “Wrongful Conduct”) then (x) this Option, to the
extent it remains unexercised, shall be forfeited automatically for no
consideration on the date on which you first engaged in such Wrongful Conduct


Page 3 of 3





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


or the date of your Termination for Cause or Termination without Notice,
whichever is applicable, and (y) the Company shall have the right to claw-back,
and you shall pay to the Company in cash any Financial Gain (as defined below)
you realize from exercising all or a portion of this Option within the twelve
(12) month period (if your role is at the Corporate level of Vice President or
higher) or six (6) month period (if your role is below the Corporate level of
Vice President) immediately preceding the date on which you first engaged in
such Wrongful Conduct or the date of your Termination for Cause or Termination
without Notice. For the two (2) year period commencing on a Change in Control,
items (A) and (B) under Section 8(a)(iii) shall not constitute Wrongful Conduct.
Solely in the event of your Retirement, if you violate any of the Restrictive
Covenants prior to the last Vesting Date set forth in Section 4, (x) this
Option, to the extent any portion of it remains unvested, shall be forfeited
automatically for no consideration on the date on which you first violated the
Restrictive Covenants, and (y) the Company shall have the right to claw-back,
and you shall pay to the Company in cash or Shares any Financial Gain you
realize from the exercise of this Option within the twelve (12) month period
immediately preceding the date on which you violated the Restrictive Covenants
or, if longer, the period commencing on your date of Retirement and ending on
the date on which you violated the Restrictive Covenants.
(b)    For purposes of the Agreement, “Financial Gain” shall equal, on each date
of exercise during the twelve (12) month period (if your role is at the
Corporate level of Vice President or higher) or six (6) month period (if your
role is below the Corporate level of Vice President) immediately preceding such
Wrongful Conduct or termination, the difference between the fair market value of
the Common Stock on the date of exercise and the Grant Price, multiplied by the
number of Option Shares Common Stock purchased pursuant to the exercise (without
reduction for any Option Shares of Common Stock sold, surrendered or attested to
in payment of Tax-Related Items (as defined in Section 14 below)); and “Required
Notice” means advance written notice of your intent to terminate your employment
with the Tapestry Companies, delivered not less than (A) the advance written
notice period required in your individual employment letter if you are then a
member of the Tapestry Executive Committee, which shall not be less than three
(3) months, (B) six (6) weeks before your last day of employment if you are then
a Senior Vice President, or (C) four (4) weeks before your last day of
employment if you are then a Vice President (there is no Required Notice
applicable if you are below the level of Vice President).
(c)    For purposes of the Agreement, “Restrictive Covenants” shall mean your
agreement not to (i) compete directly or indirectly (either as owner, employee
or agent of a Competitive Business (as defined below)) with any of the
businesses of the Tapestry Companies, (ii) make, directly or indirectly, a five
percent (5%) or more investment in a Competitive Business, or any new luxury
accessories business that competes directly with the existing or planned product
lines of the Tapestry Companies, (iii) solicit any present or future employees
or customers of the Tapestry Companies to terminate [or reduce] such employment
or business relationship(s) with the Tapestry Companies, in the case of each of
(i), (ii) and (iii), at any time during your employment with the Tapestry
Companies or at any time during the period ending one (1) year after your
employment with the Tapestry Companies terminates (other than due to Retirement,
in which case the claw-back and forfeiture provisions set forth in Section 8(a)
of the Agreement that apply in the event the Restrictive Covenants are violated
shall remain in effect through the last Vesting Date), or (iv) disclose or
misuse any confidential information regarding the Tapestry Companies at any
time. You acknowledge and agree that the Company is granting you this Award in
consideration of your agreement to be bound by the Restrictive Covenants, and
you acknowledge and agree that this Award is good and valuable consideration for
the Restrictive Covenants. Accordingly, if


Page 4 of 4





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


you breach any of the Restrictive Covenants, in addition to the forfeiture and
claw-back consequences described in Section 8(a), the Company shall be entitled
to recover any damages incurred as a result of such breach. You further
acknowledge and agree that the Tapestry Companies would be irreparably harmed by
any breach of the Restrictive Covenants and that money damages would be an
inadequate remedy for any such breach and, accordingly, in the event of your
breach or threatened breach of any of the Restrictive Covenants, the Company
may, in addition to any money damages or other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the Restrictive Covenants. For the avoidance of doubt, the remedies in law
and in equity for any breach of the Restrictive Covenants set forth in this
Section 8(c) are in addition to, and cumulative of, the claw-back and forfeiture
provisions set forth in Section 8(a). Notwithstanding anything herein to the
contrary, nothing herein is intended to limit any restrictive covenant provision
contained in any other agreement between you and the Tapestry Companies that may
permit any of the Tapestry Companies to seek injunctive relief, money damages or
any other rights or remedies at law or in equity in the event of a breach of
threatened breach of any restrictive covenant provision contained in any other
agreement.
(d)    For purposes of the Agreement, “Competitive Business” shall mean any
entity (including its subsidiaries, parent entities and other affiliates) that,
as of the relevant date, the Committee has designated in its sole discretion as
an entity that competes with any of the businesses of the Tapestry Companies;
provided, that (i) the list of Competitive Businesses shall not exceed the total
number of entities shown below for the region in which your employment is based,
(ii) such entities are the same entities used for any list of competitive
entities for any other arrangement with an executive of the Company, and (iii)
you will only be restricted from those entities on the list as of the date of
the termination of your employment with the Tapestry Companies. A current list
of Competitive Businesses, including any changes made to the list by the
Committee, shall be maintained on the Company intranet. Each entity included in
the list of entities designated as Competitive Businesses at any given time
shall include any and all subsidiaries, parent entities and other affiliates of
such entity.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company Employees
employed by the Company’s North American entities or Global Operations division
(regardless of the employee’s geographic place of work or residence) excluding
those described in the paragraph below: Adidas AG; Burberry Group PLC; Cole Haan
LLC; Fast Retailing Co., Ltd.; Compagnie Financiere Richemont SA; Fung Group;
G-III Apparel Group, Ltd.; The Gap, Inc.; Kering; L Brands, Inc.; LVMH Moet
Hennessy Louis Vuitton SA; Michael Kors Holdings Limited; Prada, S.p.A; Proenza
Schouler; PVH Corp.; Rag & Bone; Ralph Lauren Corporation; Tory Burch LLC; Tumi
Holdings, Inc.; and V.F. Corporation.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company employees
employed by the retail businesses operated by the Company (either directly or in
a joint venture) outside of North America (regardless of the employee’s
geographic place of work or residence): Adidas AG; Burberry Group PLC; Chanel
S.A.; Club 21 Pte Ltd; Cole Haan LLC; Compagnie Financiere Richemont SA; Fast
Retailing Co., Ltd; Furla S.p.A.; The Gap, Inc.; H&M Hennes & Mauritz AB (H&M);
Hermes International SA; Industria de Diseno Textil, S.A; Kering; LVMH Moet
Hennessy Louis Vuitton SA; Michael Kors Holdings Limited; Prada, S.p.A;


Page 5 of 5





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


PVH Corp.; Ralph Lauren Corporation; Salvatore Ferragamo S.p.A; Tod’s S.p.A.;
and Tory Burch LLC.
By accepting this Option, you consent to and authorize the Tapestry Companies to
deduct from any amounts payable by the Tapestry Companies to you any amounts you
owe to the Company under this Section. This right of set-off is in addition to
any other remedies the Company may have against you for your breach of the
Agreement. Your obligations under this Section shall be cumulative (but not
duplicative) of any similar obligations you have under the Agreement or pursuant
to any other agreement with the Tapestry Companies.
9.    Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you in accordance with the Agreement and the Plan.
10.    Options Not Transferable. This Option will not be assignable or
transferable by you, other than by will or by the laws of descent and
distribution or, with the consent of the Administrator, a DRO, and will be
exercisable during your lifetime only by you (or your legal guardian or personal
representative). If this Option remains exercisable after your death, subject to
Sections 3, 5 and 7 above, it may be exercised by the personal representative of
your estate or by any person who acquires the right to exercise such Option by
bequest, inheritance or otherwise by reason of your death.
11.    Transferability of Option Shares. Option Shares generally are freely
tradable in the United States. However, you may not offer, sell or otherwise
dispose of any Option Shares in a way which would: (a) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing or (b) violate or cause the Company to violate the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions required by law on Common
Stock received by you pursuant to this Option.
12.    Conformity with the Plan. This Option is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan.
Inconsistencies between the Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of the Agreement, you
agree to be bound by all of the terms and conditions of the Agreement and the
Plan.
13.    Nature of Grant. In accepting the Options, you acknowledge and agree
that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;


Page 6 of 6





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


(d)    your participation in the Plan is voluntary;
(e)    the Option and the underlying Option Shares are extraordinary items that
(i) do not constitute compensation of any kind for services of any kind rendered
to the Company, any Affiliate or to your actual employer (the “Employer”), and
(ii) are outside the scope of your employment or service contract, if any;
(f)    the Option and the underlying Option Shares and the income and value of
same, are not intended to replace any pension rights or compensation;
(g)    the Option and the underlying Option Shares and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Tapestry Companies, including the Employer;
(h)    the grant of the Option and your participation in the Plan shall not
create a right to employment or continued employment with any of the Tapestry
Companies or be interpreted as forming an employment or service contract with
any of the Tapestry Companies, and shall not interfere with the ability of the
Tapestry Companies, to terminate your employment or service relationship (if
any) at any time with or without cause;
(i)    the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty, and the Option Shares acquired upon exercise may
increase or decrease in value;
(j)    if the underlying Option Shares do not increase in value, the Option will
have no value;
(k)    if you exercise your Option and obtain Option Shares, the value of such
Option Shares acquired upon exercise may increase or decrease in value, even
below the Grant Price;
(l)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option or diminution in value of the Option or Option Shares
purchased through exercise, forfeiture of the Option resulting from the
termination of your employment by the Company or the Employer or continuous
service (for any reason whatsoever and, whether or not later found to be invalid
or in breach of applicable labor laws or the terms of your employment or service
agreement, if any), and in consideration of the grant of the Option to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Tapestry Companies, including the Employer, waive your ability, if
any, to bring any such claim, and release the Tapestry Companies, including the
Employer, from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;


(m)    for purposes of this Option, unless your termination is a Severance Event
Termination, regardless of the reason of your termination (and whether or not
later found to be invalid or in breach of applicable labor laws or the terms of
your employment or service agreement, if any), your employment or service
relationship will be considered terminated effective as of the


Page 7 of 7





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


date you are no longer actively employed or providing services and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include any contractual notice period or any period of “garden leave”
or similar period pursuant to local law). The Administrator shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of this Option (including whether you may still be considered to be
providing services while on a leave of absence);


(n)    the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability;
(o)    the Tapestry Companies, including the Employer, shall not be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
you pursuant to the exercise of the Option or the subsequent sale of any Option
Shares acquired upon exercise;


(p)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying Option Shares; and
(q)    you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14.    Tax Obligations. Regardless of any action taken by the Company or the
Employer, you acknowledge and agree that the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, capital/gains tax,
payment on account or other tax-related items related to the Option and your
participation in the Plan and legally applicable to you (“Tax-Related Items”) is
and remains your sole responsibility and may exceed the amount, if any, withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including
the grant, vesting or exercise of the Options, the subsequent sale of any Option
Shares acquired at exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you have become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, you shall pay or make
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard you authorize the Company and/or the Employer,
or their respective agents, to withhold all applicable Tax-Related Items from
any wages or other cash compensation paid to you by the Company and/or the
Employer. Alternatively, or in addition, if permissible under local law, you
authorize the Company and/or the Employer or their respective agents, at their
discretion and pursuant to such procedures as it may specify from time to time,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding otherwise deliverable Option
Shares; or (ii) withholding from the proceeds of the sale of Option Shares
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf and at your direction
pursuant to this authorization).


Page 8 of 8





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum rates. If the
maximum rate is used, any over-withheld amount may be refunded to you in cash by
the Company or the Employer (with no entitlement to the Option Share equivalent)
or, if not refunded, you may seek a refund from the local tax authorities. If
any withholding obligation for Tax-Related Items is satisfied by withholding a
number of Option Shares as described herein, for tax purposes, you are deemed to
have been issued the full number of Option Shares subject to the portion of the
Option exercised, notwithstanding that a number of the Option Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. You shall pay to the Company
and/or the Employer any amount of Tax-Related Items that the Company and/or the
Employer may be required to withhold as a result of your participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Option Shares or the proceeds of the sale of
Option Shares if you fail to comply with your obligations in connection with the
Tax-Related Items.
15. Data Privacy. Where required by applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Data (as defined below) by and among, as necessary and
applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security or insurance
number, passport or other identification number (e.g., resident registration
number), salary, nationality, and job title, any Common Stock or directorships
held in the Company, and details of the Option or any other option or other
entitlement to Option Shares, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. You understand that Data will be
transferred to Fidelity Stock Plan Services or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, including outside
the European Economic Area, and that the recipients’ country may have different
data privacy laws and protections than your country. You authorize the Company,
Fidelity Stock Plan Services and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any Option Shares acquired upon exercise of the Option.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Plan,
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein,


Page 9 of 9





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


in any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service with the Employer will
not be affected; the only consequence of refusing or withdrawing your consent is
that the Company would not be able to grant you Options or other equity awards
or administer or maintain such awards. Therefore, you understand that refusing
or withdrawing such consent may affect your ability to participate in the Plan.
In addition, you understand that the Company and its Affiliates have separately
implemented procedures for the handling of Data which the Company believes
permits the Company to use the Data in the manner set forth above
notwithstanding your withdrawal of such consent. For more information on the
consequences of refusal to consent or withdrawal of consent, you understand that
you may contact your local human resources representative.    
Finally, you understand that the Company may rely on a different legal basis for
the collection, processing and/or transfer of Data either now or in the future
and/or request you provide another data privacy consent. If applicable and upon
request of the Company or the Employer, you agree to provide an executed
acknowledgment or data privacy consent (or any other acknowledgments, agreements
or consents) to the Company and/or the Employer that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in your
country, either now or in the future. You understand that you may be unable to
participate in the Plan if you fail to execute any such acknowledgment,
agreement or consent requested by the Company and/or the Employer.    
16.    Miscellaneous.
(a)    Amendment or Modifications. The grant of this Option is documented by the
minutes of the Committee or by documents produced by the Company as authorized
by such minutes, which records are the final determinant of the number of Option
Shares granted and the conditions of this grant. The Committee may amend or
modify this Option in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Option, provided that no
such amendment or modification shall directly or indirectly impair or otherwise
adversely affect your rights under the Agreement without your consent. Except as
in accordance with the two immediately preceding sentences and Section 18 of the
Agreement, the Agreement may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto.
(b)    Governing Law. Notwithstanding anything herein to the contrary, all
matters arising under the Agreement, including matters of validity, construction
and interpretation, shall be governed by the internal laws of the State of New
York, without regard to the provisions of conflict of laws thereof.
(c)    Binding Arbitration. With the exception of any application by the
Tapestry Companies for declaratory and/or injunctive relief based on a violation
or threatened violation of Section 8, which may be brought in state or federal
court in New York County, New York, all disputes, claims, controversies or
causes of action between you and any of the Tapestry Companies or any of their
employees and other service providers arising out of or related to the Agreement
shall be determined exclusively by final, binding and confidential arbitration
in accordance with this Section 16(c).   The arbitration shall be conducted
before a single arbitrator in New York, New York (applying New York law) in
accordance with the JAMS Employment Arbitration Rules & Procedures then in


Page 10 of 10





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


effect (a copy of such rules is available at
https://www.jamsadr.com/rules-employment-arbitration/) and in the JAMS arbitral
forum.  You and the Tapestry Companies shall be entitled to engage in discovery
in the form of requests for documents, interrogatories, requests for admissions,
physical and/or mental examinations and depositions, in accordance with and
subject to the provisions of the Federal Rules of Civil Procedure.  Any disputes
concerning discovery shall be resolved by the arbitrator.  The decision of the
arbitrator appointed to hear the case will be final and binding on you and the
Tapestry Companies.  The arbitrator’s award may be entered as a judgment in any
court of competent jurisdiction in New York County, New York.  The party
requesting the arbitration shall be responsible for paying any associated filing
or administrative fees.  All other arbitration costs shall be shared equally by
you and the Tapestry Companies; provided, however, the legal fees of the party
that substantially prevails in the arbitration proceeding shall be paid by the
non-prevailing party.  Such legal fees shall be paid no later than sixty (60)
days following the issuance of the arbitrator’s decision.  With the exception of
the foregoing clause, each party shall be responsible for the costs and fees of
its counsel or other representative.
(d)    Successors and Assigns. Except as otherwise provided herein, the
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
(e)    Severability. Whenever feasible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement.
(f)    Forfeiture if Not Accepted. The Company’s grant to you of these Options
is conditioned upon your acceptance of the terms of the Agreement. If you do not
accept the Agreement (by returning a signed copy of the Agreement to the
Tapestry Human Resources Department or by electronically accepting it online, as
applicable) prior to the first anniversary of the Grant Date, then the Company
shall have the right to terminate the Agreement and cancel the Options without
further notice to you.
(g)    Language: If you have received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
(h)    Electronic Delivery and Acceptance. Unless the Company determines
otherwise in its sole discretion, the Company will deliver any documents related
to your participation in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


(i)    Dividend Equivalents. Section 10.2 of the Plan shall apply to this Award
with respect to Dividend Equivalents. Any cash dividends paid on Shares shall
not be deemed to be reinvested in Shares and will be held uninvested and without
interest in a dividend book entry account and paid in cash if and when this
Option vests under this Agreement.


17.    Annexes. Notwithstanding any provisions in the Agreement, the Option
grant shall be subject to any special terms and conditions as set forth in any
annex to the Agreement. Moreover,


Page 11 of 11





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


if you relocate to one of the countries included Annex A, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. The Annex
constitutes part of the Agreement.
18.    Imposition of Other Requirements: The Company reserves the right to
impose other requirements on your participation in the Plan, on the Option and
on any Option Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable to comply with local law or facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. By
accepting this Award, you agree to sign any additional documents or undertakings
that the Company may require.
19.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Option Shares or rights to shares (e.g., Options) under the Plan during
such times as you are considered to have “inside information” regarding the
Company (as defined by the laws in your country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.


20.    Foreign Asset/Account Reporting Requirements and Exchange Controls. Your
country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Option Shares under the Plan or cash received from participating in the
Plan (including from any dividends paid on Option Shares, sale proceeds
resulting from the sale of Option Shares acquired under the Plan) in a brokerage
or bank account outside your country. You may be required to report such
accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated bank or broker within a certain time after receipt. You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should consult your personal legal advisor for any details.
21.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Holder.


Page 12 of 12





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]




In witness whereof, the parties hereto have executed and delivered the
Agreement.
TAPESTRY, INC.
a4yeargradedoptionsimage1.gif [a4yeargradedoptionsimage1.gif]
Sarah Dunn
Global Human Resources Officer



--------------------------------------------------------------------------------

Date: GRANT DATE



I acknowledge that I have read and understand the terms and conditions of the
Agreement and of the Plan and I agree to be bound thereto.

OPTIONEE:
__________________________________
NAME
Date: _____________________________




Page 13 of 13





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]




ANNEX A
SPECIAL PROVISIONS FOR AWARD RECIPIENTS OUTSIDE THE UNITED STATES


This Annex A includes additional terms and conditions that govern this Option if
you reside and/or work outside the United States. Capitalized terms used but not
defined herein shall have the same meanings ascribed to them in the Agreement or
the Plan.


Part I of this Annex A includes special terms and conditions that govern this
Option if you reside and/or work outside of the United States.


Part II of this Annex A includes special terms and conditions that govern this
Option if you reside and/or work in the specific countries listed therein.


This Annex A may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws concerning options, as applicable, in effect as of August
2018. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information noted herein as
the only source of information relating to the consequences of your
participation in the Plan as the information may be out of date at the time you
exericse this Option or sell Option Shares acquired under the Plan.
In addition, the information in this Annex A is general in nature, does not
discuss all of the various laws, rules and regulations which may apply to your
particular situation and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country apply to your specific situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment and/or
residency after the Option is granted to you, or are considered a resident of
another country for local law purposes, the terms and conditions contained
herein for the country you are residing and/or working in at the time of grant
may not be applicable to you, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to you. Similarly, the information contained herein may no longer be
applicable in the same manner.


Page 14 of 14





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]




PART I

SPECIAL PROVISIONS APPLICABLE TO ALL AWARD RECIPIENTS
OUTSIDE THE UNITED STATES


A1.    Retirement. The following provision supplements Section 5 of the
Agreement:


Notwithstanding anything in Section 5 of the Agreement to the contrary, if the
Company receives a legal opinion that there has been a legal judgment and/or
legal development in your jurisdiction that likely would result in the favorable
treatment that applies to this Option or in the event of your Retirement being
deemed unlawful and/or discriminatory, the provisions in Section 5 of the
Agreement regarding the treatment of this Option in the event of your Retirement
shall not be applicable to you.
A.2     Data Privacy. The following provision replaces Section 15 of the
Agreement if you are in the European Union or European Economic Area:


15.    Data Privacy Notice.
a)
Data Collection and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company collects, processes, uses and transfers certain
personal data about you for the purpose of administering your participation in
the Plan. Specifics of the data processing are described below.

b)
Controller, EU Representative and DPO. The Company is the controller responsible
for the processing of your personal data in connection with the Plan. The
Company’s representative in the European Union is your employing company, being
the entity with which you have an employment contract. You can reach the data
protection officer (DPO) of the Company at dpo@tapestry.com.

c)
Personal Data Subject to Processing. The Company collects, processes and uses
the following types of personal data about you: your name, home address and
telephone number, email address, date of birth, social insurance, passport
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all Options or
any other entitlement to Option Shares awarded, canceled, settled, vested,
unvested or outstanding in your favor, which the Company receives from you or
your employer (“Personal Data”).

d)
Purposes and Legal Bases of Processing. The Company processes the Personal Data
for the purpose of performing its contractual obligations under this Agreement,
granting Options, implementing, administering and managing your participation in
the Plan and facilitating compliance with applicable tax and securities law. The
legal basis for the processing of the Personal Data by the Company and the third
party service providers described below is the necessity of the data processing
for the Company to perform its contractual obligations under this Agreement and
for the Company’s legitimate business interests of managing the Plan and
generally administering employee equity awards.

e)
Stock Plan Administration Service Providers. The Company transfers Personal Data
to Fidelity Stock Plan Services and its affiliated companies (collectively,
“Fidelity”)



Page 15 of 15





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


who is an independent stock plan administrator with operations, relevant to the
Company, in the United States, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select different service providers and may share Personal Data with
such service providers. As separate data controllers, the Company’s stock plan
administrators will open an account for you to receive and trade Shares. You
will be asked to agree on separate terms and data processing practices with the
service provider, which is a condition of your ability to participate in the
Plan. Your Personal Data will only be accessible by those individuals requiring
access to it for purposes of implementing, administering and operating your
participation in the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
your local human resources representative.
f)
International Data Transfers. The Company and its service providers, including,
without limitation, Fidelity, operate, relevant to the Company, in the United
States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States. You understand and
acknowledge that the United States is not subject to an unlimited adequacy
finding by the European Commission and that your Personal Data may not have an
equivalent level of protection as compared to your country of residence. To
provide appropriate safeguards for the protection of your Personal Data, the
Personal Data is transferred to the Company based on data transfer and
processing agreements implementing the EU Standard Contractual Clauses. You may
request a copy of the safeguards used to protect your Personal Data by
contacting the Company at: privacy@tapestry.com.

g)
Data Retention. The Company will use the Personal Data only as long as necessary
to implement, administer and manage your participation in the Plan, or as
required to comply with legal or regulatory obligations, including tax and
securities laws. When the Company no longer needs the Personal Data, the Company
will remove it from its systems. If the Company keeps data longer, it would be
to satisfy legal or regulatory obligations and the Company’s legal basis would
be relevant laws or regulations.

h)
Data Subject Rights. To the extent provided by law, you have the right to (i)
inquire whether and what kind of Personal Data the Company holds about you and
how it is processed, and to access or request copies of such Personal Data, (ii)
request the correction or supplementation of Personal Data that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing, or
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing or processed in non-compliance with applicable legal
requirements. In addition, you have, to the extent provided by law, the right to
(iv) request the Company to restrict the processing of Personal Data in certain
situations where you feel its processing is inappropriate, (v) object, in
certain circumstances, to the processing of Personal Data for legitimate
interests, and to (vi) request portability of Personal Data that you have
actively or passively provided to the Company, where the processing of such
Personal Data is based on consent or a contractual agreement with you and is
carried out by automated means. In case of concerns, you also have the right to
(vii) lodge a complaint with the competent local data protection authority. To
receive additional information regarding your rights, raise any other questions
regarding the practices



Page 16 of 16





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


described in this Agreement or to exercise your rights, you should contact the
Company at: privacy@tapestry.com.
i)
Contractual Requirement. Your provision of Personal Data and its processing as
described above is a contractual requirement and a condition to your ability to
participate in the Plan. You understand that, as a consequence of your refusing
to provide Personal Data, the Company may not be able to allow you to
participate in the Plan, grant Options to you or administer or maintain such
Options. However, your participation in the Plan and your acceptance of this
Agreement are purely voluntary. While you will not receive Options if you decide
against participating in the Plan or providing Personal Data as described above,
your career and salary will not be affected in any way. For more information on
the consequences of the refusal to provide Personal Data, you may contact the
Company at: privacy@tapestry.com.



PART II

COUNTRY SPECIFIC PROVISIONS
AUSTRALIA


Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to Options granted under the Plan, such that the Options are intended to
be subject to deferred taxation.
Australian Offer Document. The offer of Options is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of the Options to Australian-resident employees, which will be provided to
you with the Agreement.


CAMBODIA


Method of Exercise. The method of exercise of the Option shall be limited to
mandatory cashless, sell-all exercise, meaning that upon your exercise of the
Options, all of the Option Shares issuable upon exercise will be sold and the
sale proceeds (net from the payment of the Option Exercise Price and tax
withholding) will be paid to you in cash.


Exchange Control Information. You may be required to execute any foreign
exchange transactions in connection with participation in the Plan (e.g.,
transfers of proceeds from the sale of Shares into Cambodia) through an
authorized intermediary, such as a bank licensed to operate in Cambodia by the
National Bank of Cambodia. You should consult your personal legal advisor to
ensure compliance with the applicable requirements.


CANADA


Nature of Grant. The following provision replaces Section 13(m) of the
Agreement:




Page 17 of 17





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


For purposes of this Option, unless your termination is a Severance Event
Termination, regardless of the reason of your termination (and whether or not
later found to be invalid or in breach of applicable labor laws or the terms of
your employment or service agreement, if any), your employment or service
relationship will be considered terminated effective as of the earlier of (i)
the date on which your employment is terminated; (ii) the date on which you
receive written notice of termination of your employment; or (iii) the date on
which you are no longer actively employed or providing services to the Tapestry
Companies regardless of any notice period or period of pay in lieu of such
notice required under applicable laws (including, but not limited to, statutory
law, regulatory law and/or common law). The Administrator shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of this Option (including whether you may still be considered to be
providing services while on a leave of absence).


Securities Law Information. You are permitted to sell any Option Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the sale of any Option Shares acquired under the Plan takes place
outside of Canada through the facilities of a stock exchange on which the Option
Shares are listed (i.e., the New York Stock Exchange).


Foreign Asset/Account Reporting Information. You must report annually on Form
T1135 (Foreign Income Verification Statement) the foreign specified property
(including Option Shares and Options acquired under the Plan), if the total
value of such foreign specified property exceeds C$100,000 at any time during
the year. Thus, such Options must be reported - generally at a nil cost - if the
C$100,000 threshold is exceeded due to other foreign specified property you
hold. If Option Shares are acquired, their cost generally is the adjusted cost
base ("ACB") of the Option Shares. The ACB would normally equal the fair market
value of the Option Shares at the time of acquisition but if you own other
shares of Common Stock, this ACB may have to be averaged with the ACB of the
other Shares. The form T1135 must be filed at the same time you file your annual
tax return. You should consult your personal legal advisor to ensure compliance
with applicable reporting obligations.


Consent to Receive Information in English. The following provisions will apply
if you are a resident of Quebec:


The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.
 
Data Privacy. This provision supplements Section 15 of the Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Affiliates and the administrator of the Plan to
disclose and discuss the Plan with their advisors. You further authorize your
employer to record such information and to keep such information in your
employee file.


CHINA


Page 18 of 18





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
Manner of Exercise. This provision supplements Section 7 of the Agreement:


You understand and agree that due to local exchange control requirements, you
will be required, at the Company’s discretion, to exercise the Option using
either the “cashless sell-all” method or the “cashless sell-to-cover” method. To
complete a cashless sell-to-cover transaction, upon your instruction to exercise
the Option, the Company’s designated broker will (i) sell (out of the Option
Shares subject to the Option exercised) the number of Option Shares that is
sufficient to pay the Exercise Price, applicable brokerage fees and commissions,
and any Tax-Related Items; (ii) use the proceeds of such sale to pay the
Exercise Price and applicable brokerage fees; and (iii) remit the balance of the
proceeds, including any amounts required to cover the Tax-Related Items, in U.S.
denominated cash to the designated Company sponsored bank account that has been
authorized for use by the appropriate State Administration of Foreign Exchange
("SAFE"). To complete a “cashless sell-all” transaction, you consent and agree
to: (i) instruct a broker designated by the Company to immediately sell all of
the Option Shares issued upon exercise; (ii) use the proceeds of such sale to
pay the Exercise Price and applicable brokerage fees; and (iii) remit the
balance of the proceeds, including any amounts required to cover the Tax-Related
Items, in U.S. denominated cash to the designated Company sponsored bank account
that has been authorized for use by SAFE.
You further agree that the Company may remit any Tax-Related Items directly from
the designated Company sponsored bank account to the appropriate tax authorities
on your behalf and any remaining proceeds to you. Alternatively, if you are
required to complete a cashless sell-all transaction, you agree (i) that the
Company may initially instruct the bank to issue 50% of the proceeds to you,
(ii) you then will remit to the Company the entire Tax-Related Items calculated
by Company in local currency (RMB), (iii) the Company will subsequently remit
the Tax-Related Items to the appropriate tax authorities on your behalf; and
(iv) the Company will then authorize the designated bank to release the
remaining balance to the proceeds to you.
You acknowledge that the amount of Tax-Related Items calculated by the Company
is an estimate, and you may be liable for additional taxes on the proceeds. You
agree to bear any currency fluctuation risk between the time the Option Shares
are sold and the time any sale proceeds (net of the Exercise Price, applicable
brokerage fees and Tax-Related Items) are distributed to you.
Exchange Control Requirements. By accepting the Option, you understand and agree
that, pursuant to local exchange control requirements, any Option Shares you
acquire upon exercise of the Option must be held in an account with the
Company’s designated broker. You further understand that you are only permitted
to sell Option Shares acquired under the Plan through the Company’s designated
broker.
You further understand and agree that you will be required to repatriate any
cash proceeds from the sale of Option Shares. You further understand that, under
local law, such repatriation of cash proceeds may need to be effectuated through
a special exchange control account established by the Company, the Employer or
another Affiliate, and you hereby consent and agree that any proceeds from the
sale may be transferred to such special account prior to being delivered to you.




Page 19 of 19





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


You further understand that the proceeds will be delivered to you as soon as
possible, but there may be delays in distributing the funds to you due to
exchange control requirements in China. Proceeds may be paid to you in U.S.
dollars or local currency, at the Company’s discretion. If the proceeds are paid
in U.S. dollars, you will be required to set up a U.S. dollar bank account in
China so that the proceeds may be deposited into this account. If the proceeds
are paid in local currency, you understand and agree that the Company is under
no obligation to secure any particular exchange conversion rate and there may be
delays in converting the cash proceeds to local currency due to exchange control
restrictions. You agree to bear any currency fluctuation risk between the time
the cash proceeds are received and the time the cash proceeds are distributed to
you through the special account described above.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


Sale of Option Shares. You agree that, at the Company’s discretion and
instruction, any or all of the Option Shares issued upon exercise may be sold at
any time (including immediately upon exercise or upon termination of your
employment, as described below). Your acceptance of the Option constitutes your
authorization for the Company to instruct its designated broker to assist with
the sale of such Option Shares (on your behalf pursuant to this authorization
without further consent) and you expressly authorize the Company’s designated
broker to complete the sale of such Option Shares. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the Option Shares at any particular price. Upon the sale of the Option Shares,
the Company agrees to pay you the cash proceeds from the sale of the Option
Shares, less brokerage fees and subject to any obligation to satisfy Tax-Related
Items.


Treatment of Option Shares and Options upon Termination of Employment. Due to
exchange control regulations in China, you understand and agree that any Option
Shares acquired under the Plan and held by you in your brokerage account must be
sold within six months following your termination of employment, or within such
other period as determined by the Company or required by SAFE (the “Mandatory
Sale Date”). You understand that any Shares held by you that have not been sold
by the Mandatory Sale Date will automatically be sold by the Company’s
designated broker at the Company’s direction (on your behalf pursuant to this
authorization without further consent), as described under "Sale of Option
Shares" above.


You further understand and agree that, notwithstanding any provision in the
Agreement, you must exercise any vested Option no later than six months from
your termination of employment, or within any such other period as may be
permitted by the Company or required by SAFE. You understand that any vested
Option not exercised within six months of your termination or within such other
period as may be permitted by the Company or required by SAFE will be forfeited.


FRANCE


Non-Qualified Option. This Option is not granted as a "French-qualified" Option
and is not intended to qualify for the special tax and social security treatment
applicable to options granted under Sections L. 225-177 to L. 225-186-1 of the
French Commercial Code, as amended.


Consent to Receive Information in English. By accepting this Option, you confirm
having read and understood the Plan and the Agreement which were provided in the
English language. You accept the terms of those documents accordingly.


Page 20 of 20





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]




Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, vous
confirmez avoir lu et compris le Plan et ce Contrat, qui ont été communiqués en
langue anglaise. Vous acceptez les termes de ces documents en connaissance de
cause.


Foreign Asset/Account Reporting Information. If you are a French resident, you
will be required to report all foreign accounts (whether open or closed) to the
French tax authorities when filing your annual tax return. You should consult
with your personal advisor to ensure proper compliance with applicable reporting
requirements in France.


GERMANY


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Option
Shares or the receipt of dividends), the report must be made by the 5th day of
the month following the month in which the payment was received. The report must
be filed electronically and the form of report ("Allgemeine Meldeportal
Statistik") can be accessed via the Bundesbank's website (www.bundesbank.de), in
both German and English. You are responsible for making this report.


HONG KONG


Sale of Shares. In the event the Option vests within six months of the Grant
Date, you agree that you will not dispose of the Option Shares acquired prior to
the six-month anniversary of the Grant Date.


Securities Law Notification. WARNING: The Option and the Option Shares issued
upon exercise do not constitute a public offering of securities under Hong Kong
law and are available only to certain Eligible Individuals. The Agreement, the
Plan and other incidental communication materials distributed in connection with
the Option have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. In addition, the documents have
not been reviewed by any regulatory authority in Hong Kong. The Option is
intended only for the personal use of each Holder, and may not be distributed to
any other person. If you are in any doubt about any of the contents of the
Agreement or the Plan, you should obtain independent professional advice.


INDIA


Manner of Exercise. This provision supplements Section 7 of the Agreement


You may not exercise the Option using a cashless sell-to-cover exercise, whereby
you direct a broker or transfer agent to sell some (but not all) of the
exercised Option Shares subject to the Option and deliver to the Company the
amount of the sale proceeds to pay the Exercise Price and any Tax-Related Items.
The Company reserves the right to provide you with this method of payment
depending on the development of local law.


Exchange Control Information. You understand that you must repatriate any cash
dividends paid on Option Shares acquired under the Plan or proceeds from the
sale of Option Shares to India and convert the proceeds into local currency
within a reasonable amount of time (i.e., within 180


Page 21 of 21





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


days of receipt of cash dividends and within 90 days of receipt of sale
proceeds). You will receive a foreign inward remittance certificate ("FIRC")
from the bank where you deposit the foreign currency. You should maintain the
FIRC as evidence of the repatriation of fund in the event the Reserve Bank of
India or the Employer requests proof of repatriation.


Foreign Asset/Account Reporting Information. You are required to declare foreign
bank accounts and any foreign financial assets (including Option Shares held
outside India) in your annual tax return.  You are responsible for complying
with this reporting obligation and you should consult your personal tax advisor
in this regard as significant penalties may apply in the case of non-compliance
with foreign asset/account reporting requirements and because such requirements
may change.


INDONESIA


Exchange Control Information. If you remit funds into Indonesia, the Indonesian
bank through which the transaction is made will submit a report on the
transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a description must be included in the report.
Although the bank through which the transaction is made is required to make the
report, you must complete a "Transfer Report Form." The Transfer Report Form
will be provided to you by the bank through which the transaction is to be made.


ITALY


Method of Exercise. Notwithstanding anything to the contrary in the Agreement,
you must exercise the Option using the cashless-sell-all exercise method. To
complete a cashless-sell-all exercise, you must instruct the broker designated
by the Company to: (i) immediately sell all of the Option Shares issued upon
exercise; (ii) use the proceeds to pay the Exercise Price, applicable brokerage
fees and Tax-Related Items; and (iii) remit the balance in cash to you. If you
do not complete this procedure, the Company may refuse to allow you to exercise
the Option. The Company reserves the right to provide you with additional
methods of exercise depending on local developments.


Plan Document Acknowledgment. In accepting the Option grant, you acknowledge
that you have received a copy of the Plan and the Agreement and reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement: Section 13. Nature of Grant;
Section 14. Tax Obligations; Section 16(b). Governing Law; Section 16(c).
Binding Arbitration; Section 16(e). Severability; Section 16(g). Language;
Section 16(h). Electronic Delivery and Acceptance; Section 18. Imposition of
Other Requirements; and the Data Privacy Notice in Part I of this Annex A.


Foreign Asset/Account Reporting Information. If you are an Italian resident and
at any time during the fiscal year hold investments or financial assets outside
of Italy (e.g., cash, Option Shares) which may generate income taxable in Italy
(or if you are the beneficial owner of such an investment or asset, even if you
do not directly hold the investment or asset under Italian money laundering
provisions), you are required to report such investments or assets on your
annual tax return for such fiscal year (on UNICO Form, RW Schedule) or on a
special form if you are not required to file a tax return.




Page 22 of 22





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


JAPAN


Exchange Control Information. If you pay more than ¥30,000,000 in a single
transaction for the purchase of Option Shares when you exercise the Option, you
must file a Payment Report with the Ministry of Finance through the Bank of
Japan. If you pay more than ¥100,000,000 in a single transaction for the
purchase of Option Shares when you exercise the Option, you must file a
Securities Acquisition Report, in addition to the Payment Report, with the
Ministry of Finance through the Bank of Japan.


Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside of Japan (including Option Shares acquired under the
Plan as of December 31), to the extent such assets have a total net fair market
value exceeding ¥50,000,000. Such report will be due by March 15 of the
following year. You should consult with his or her personal tax advisor to
determine if the reporting obligation applies to your personal situation.


KOREA


Exchange Control Information. If you remit funds out of Korea to purchase Option
Shares under the Plan, a foreign exchange bank in Korea may need to “confirm”
the remittance. This is an automatic procedure, i.e., the bank does not need to
“approve” the remittance, and it should take no more than a single day to
process. You may need to present to the bank processing the transaction the
following supporting documents evidencing the nature of the remittance: (i) the
Agreement; (ii) the Plan; and (iii) your certificate of employment. This
confirmation is not necessary for cashless exercises since there is no
remittance out of Korea


Foreign Asset/Account Reporting Information. You are required to declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts
holding Option Shares, etc.) to the Korean tax authority and file a report
regarding such accounts if the monthly balance of such accounts exceeds
KRW500,000,000 (or an equivalent amount in foreign currency) on any month-end
date during a calendar year. It is your responsibility to comply with this
reporting obligation or you should consult a personal tax advisor to ensure
compliance with this requirement.


MALAYSIA


Data Privacy. The following provisions replace Section 15 of the Agreement:




Page 23 of 23





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Option documentation by and among, as
applicable, the Company, the Employer and any other Affiliate or any third
parties authorized by same in assisting in the implementation, administration
and management of your participation in the Plan. 
Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian dan
apa-apa dokumentasi Penganugerahan oleh dan di antara, sebagaimana yang
berkenaan, Syarikat, Majikan dan Syarikat Sekutu lain atau mana-mana pihak
ketiga yang diberi kuasa oleh yang sama untuk membantu dalam pelaksanaan,
pentadbiran dan pengurusan penyertaan anda dalam Pelan tersebut.
You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address, email address and
telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, the fact and conditions of your
participation in the Plan, details of all Options or any other entitlement to
Option Shares awarded, cancelled, exercised, vested, unvested or outstanding in
your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan.


Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah, alamat e-mel dan
nombor telefon, tarikh lahir, nombor insurans sosial, nombor pasport atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan anda dalam Pelan tersebut, butir-butir semua Option atau apa-apa hak
lain untuk syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi faedah anda
(“Data”), untuk tujuan yang eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan tersebut.


You also authorize any transfer of Data, as may be required, to Fidelity Stock
Plan Services, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan and/or with whom any
Option Shares acquired upon exercise of the Options are deposited.  You
acknowledge that these recipients may be located in your country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections to your country, which may not give the same
level of protection to Data.  You authorize the Company, Fidelity Stock Plan
Services and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing your
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan.


Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada Fidelity Stock Plan Services, atau pembekal perkhidmatan
pelan saham lain sebagaimana yang dipilih oleh Syarikat pada masa depan, yang
membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan Pelan tersebut
dan/atau dengan sesiapa yang memperolehi Saham melalui pemberian hak Option yang
didepositkan. Anda mengakui bahawa penerima-penerima ini mungkin berada di
negara anda atau di tempat lain, dan bahawa negara penerima (contohnya, Amerika
Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan yang
berbeza daripada negara anda, yang mungkin tidak boleh memberi tahap
perlindungan yang sama kepada Data. Anda memberi kuasa kepada Syarikat, Fidelity
Stock Plan Services dan mana-mana penerima lain yang mungkin membantu Syarikat
(masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut.







Page 24 of 24





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case,
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consent, your employment status and career with the Employer will
not be affected; the only consequence of refusing or withdrawing the consent is
that the Company would not be able to grant future Options or other equity
awards to you or administer or maintain such awards.  Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of the refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.


Anda memahami bahawa anda boleh meminta senarai nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatan anda. Anda faham
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan tersebut. Anda memahami
bahawa anda boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan
mengenai penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan
dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan dalam ini,
dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber
manusia tempatan anda. Selanjutnya, anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela. Jika anda tidak bersetuju, atau jika anda
kemudian membatalkan persetujuan anda, status pekerjaan dan kerjaya anda dengan
Majikan tidak akan terjejas; satunya akibat jika anda tidak bersetuju atau
menarik balik persetujuan anda adalah bahawa Syarikat tidak akan dapat
memberikan RSU pada masa depan atau anugerah-anugerah ekuiti lain kepada anda
atau mentadbir atau mengekalkan anugerah-anugerah tersebut. Oleh itu, anda
memahami bahawa keengganan atau penarikan balik persetujuan anda boleh
menjejaskan keupayaan anda untuk mengambil bahagian dalam Pelan tersebut. Untuk
maklumat lanjut mengenai akibat keengganan anda untuk memberikan keizinan atau
penarikan balik keizinan, anda memahami bahawa anda boleh menghubungi wakil
sumber manusia tempatan anda.







Director Notification Obligation. If you are a director of the Company’s
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act. Among these requirements is an obligation to notify
the Malaysian Affiliate in writing when you receive or dispose of an interest
(e.g., an Option, Option Shares) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.


MYANMAR
Exchange Control Requirements. Approval from the Central Bank of Myanmar is
required prior to making any direct investment abroad, which may include the
acquisition of Option Shares under the Plan. The Company reserves the right to
(i) require that you sell all Option Shares acquired under the Plan, either
immediately upon receipt of such Option Shares or upon termination of your
employment, or (ii) require that you exercise the Option using a cashless
sell-to-cover or a cashless sell-all method of exercise, if the Company it
determines it is necessary or advisable to do so in light of regulatory
requirements in Myanmar.
NETHERLANDS
There are no country-specific provisions.


Page 25 of 25





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


NEW ZEALAND
Securities Law Notification.


Warning


This is an offer of options to purchase Shares (Options). Upon exercise of
Options in accordance with this Agreement, you will acquire Shares of Tapestry,
Inc. You may receive a return if dividends are paid.


The Options are not quoted. However, Shares are quoted on the New York Stock
Exchange (“NYSE”).


The Options are not able to be sold or transferred. However, once you exercise
Options and receive Shares, these Shares will be quoted on the NYSE. This means
that you may be able to sell the Shares on the NYSE if there are interested
buyers. You may get less than the Exercise Price. The price will depend on the
demand for the Shares.


If the Company runs into financial difficulties and is wound up, you understand
that you will be paid only after all creditors have been paid. You may lose some
or all of your investment.


New Zealand law normally requires people who offer financial products to give
information to
investors before they invest. This information is designed to help investors to
make an informed
decision.


The usual rules do not apply to this offer because it is made under an employee
share scheme. As a result, you may not be given all the information usually
required. You also will have fewer other legal protections for this investment.


In compliance with applicable New Zealand securities laws, you are entitled to
receive, in electronic or other form and free of cost, copies of the Company’s
latest annual report, relevant financial statements and the auditor’s report on
said financial statements (if any). You may obtain copies of such documents on
written request to Tapestry, Inc., 10 Hudson Yard, New York, New York 10001,
Attention: General Counsel.


You understand and acknowledge that you are advised to ask questions, read all
documents carefully, and seek independent financial advice before committing
yourself.
PHILIPPINES
Securities Law Alert. If you exercise your Option and acquire Option Shares, you
acknowledge that you are permitted to dispose of or sell such Option Shares,
provided the offer and resale of the Option Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the New York Stock Exchange in the
United States of America.
Method of Exercise. The Company reserves the right to limit the method of
exercise of the Option to mandatory cashless, sell-all exercise, meaning upon
your exercise of the Option, all of your


Page 26 of 26





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


Option Shares issuable upon exercise will be sold and the sale proceeds (net
from the payment of the Option Exercise Price and any tax withholding) will be
paid to you in cash.
PUERTO-RICO
There are no country-specific provisions.
SINGAPORE
Securities Law Information. The grant of the Option is being made pursuant to
the "Qualifying Person" exemption under Section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) ("SFA"). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore and the grant of this Option is not made with a view to the Option or
Option Shares being subsequently offered to another party. You should note that
the Option is subject to Section 257 of the SFA and you should not make any
subsequent sale in Singapore of the Option Shares or any offer of such sale in
Singapore unless such sale or offer is made after six months from the Grant Date
or pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than Section 280) of the SFA. The Option Shares are currently traded on
the New York Stock Exchange, which is located outside of Singapore, under the
ticket symbol "TPR," and the Option Shares may be sold through this exchange.


Director Notification Obligation. If you are the Chief Executive Officer ("CEO")
or a director, associate director or shadow director of a Singapore Affiliate,
you are subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the
Singaporean Affiliate in writing when you receive an interest (i.e., Options,
Option Shares) in the Company or any related companies. Please contact the
Company to obtain a copy of the notification form. In addition, you must notify
the Singapore Affiliate when you sell Shares of the Company or any related
companies (including when you sell Option Shares acquired through exercise of
your Options). These notifications must be made within two (2) days of acquiring
or disposing of any interest in the Company or any related companies. In
addition, a notification must be made of your interests in the Company or any
related companies within two (2) days of becoming the CEO or director.
Exit Tax Information. If you are (i) neither a Singapore citizen nor a Singapore
permanent resident, and you (a) intend to leave Singapore for any period
exceeding three months, (b) will be posted overseas on a secondment, or (c) are
about to cease employment with the Singaporean Entity with which you were
employed at the time of grant, regardless of whether you intend to remain in
Singapore, or (ii) a Singapore permanent resident, and you (a) intend to leave
Singapore for any period exceeding three months, (b) will be posted overseas on
a secondment or (c) are about to cease employment with the Singaporean Entity
with which you were employed at the time of grant and intend to leave Singapore
on a permanent basis, you may be subject to an exit tax upon your departure from
Singapore or cessation of employment, as applicable. In such case, you will be
taxed on your Options on a “deemed exercise” basis, i.e., you will be deemed to
have vested in your Options on the later of (i) one month before the date you
depart Singapore or cease employment, or (ii) the date on which your Options
were granted. If you are subject to the exit tax, you acknowledge and agree that
your employer will report details of your departure from Singapore or cessation
of employment to the Inland Revenue Authority of Singapore and will withhold any
income payable to you for a period of up to 30 days. You are hereby advised to
consult with a personal tax advisor in the event you may be subject to these
exit tax rules.


Page 27 of 27





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


SPAIN
Labor Law Acknowledgment. The following provisions supplement Section 13 of the
Agreement:
By accepting this Award, you agree to participation in the Plan and acknowledge
that you have received a copy of the Plan.
You understand and agree that, except as otherwise provided in the Agreement,
you will forfeit any Options in the event of termination of your employment by
reason of, but not limited to, resignation, disciplinary dismissal adjudged to
be with cause, disciplinary dismissal adjudged or recognized to be without cause
(i.e., subject to a “despido improcedente,” individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Service Recipient and
under Article 10.3 of the Royal Decree 1382/1985.
You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Options under the Plan to individuals who are
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any Affiliates on an ongoing basis except as set forth under the terms of the
Plan and the Agreement. Consequently, you understand that any Option is given on
the assumption and condition that it shall not become a part of any employment
contract (either with the Company or any Affiliates) and shall not be considered
a mandatory benefit, salary for any purposes (including severance compensation)
or any other right whatsoever. Further, you understand and freely accept that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Options and
Option Shares is unknown and unpredictable and you may forfeit the Option if you
terminate employment prior to exercise. In addition, you understand that the
Option would not be made but for the assumptions and conditions referred to
above; thus, you understand, acknowledge and freely accept that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then the Option shall be null and void.
Exchange Control Information. The acquisition, ownership and sale of Option
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Industry,
Tourism and Commerce. Generally, the declaration must be made in January for
Shares owned as of December 31 of the prior year and/or Option Shares acquired
or disposed of during the prior year; however, if the value of Option Shares
acquired or disposed of or the amount of the sale proceeds exceeds €1,502,530
(or if you hold 10% or more of the share capital of the Company), the
declaration must be filed within one month of the acquisition or disposition, as
applicable.
In addition, you may be required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including Option Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Option Shares
made pursuant to the Plan), depending on the balances in such accounts together
with the value of such instruments as of December 31 of the relevant year, or
the volume of transactions with non-Spanish residents during the relevant year.


Page 28 of 28





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


Foreign Asset/Account Reporting Information. To the extent that you hold rights
or assets (i.e., cash or Option Shares held in a bank or brokerage account)
outside Spain with a value in excess of €50,000 per type of right or asset
(e.g., Shares, cash, etc.) as of December 31 each year, you are required to
report information on such rights and assets on your tax return for such year.
After such rights or assets are initially reported, the reporting obligation
will only apply for subsequent years if the value of any previously-reported
rights or assets increases by more than €20,000.
You should consult with your personal tax and legal advisors to ensure that he
or she is properly complying with your reporting obligations.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of this Award. The Agreement has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWITZERLAND
Securities Law Information. The Options are not intended to be publicly offered
in or from Switzerland. Because the offer of the Options is considered a private
offering, it is not subject to registration in Switzerland. Neither this Annex A
nor any other materials relating to the Options (i) constitutes a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations, (ii) may be publicly distributed or otherwise made publicly
available in Switzerland, or (iii) has been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Supervisory Authority (FINMA)).
TAIWAN
Securities Law Information. This Award and any Option Shares issued pursuant to
the Plan are available only for Eligible Individuals. It is not a public offer
of securities by a Taiwanese company. Therefore, it is exempt from registration
in Taiwan.
Exchange Control Information. Individuals may acquire and remit foreign currency
(including proceeds from the sale of Option Shares) into Taiwan up to
US$5,000,000 per year without justification. There is no need to aggregate all
remittances into Taiwan when calculating the limitation. If the transaction
amount is TWD$500,000 or more in a single transaction, you must submit a Foreign
Exchange Transaction Form and also provide supporting documentation to the
satisfaction of the remitting bank.
UNITED KINGDOM


Disapplication of Retirement Provision.
The provisions set forth in Section 5 of the Agreement regarding continued
vesting and the right to exercise your Option following termination of
employment with the Tapestry Companies due to Retirement do not apply to
Participants in the United Kingdom. In the event of such termination, the
provisions set forth in Section 6(b) shall govern.
Withholding. The following provisions supplement Section 14 of the Agreement.


Page 29 of 29





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


Without limitation to Section 14 of the Agreement, the you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items as and when requested by the Company or the Employer or by Her Majesty’s
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any Tax–Related Items that they are required to pay or withhold
or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on your behalf.


Notwithstanding the foregoing, if you are a director or executive officer
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), you understand that you may not be able to indemnify the
Company for the amount of any Tax-Related Items not collected from or paid by
you, in case the indemnification could be considered to be a loan. In this case,
the Tax-Related Items not collected or paid may constitute a benefit to you on
which additional income tax and National Insurance contributions (“NICs”) may be
payable. You understand that you will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or the Employer (as
appropriate) the amount of any NICs due on this additional benefit, which may
also be recovered from you by any of the means referred to in Section 14 of the
Agreement.


VIETNAM


The following provisions apply if you are subject to the exchange control
regulations in Vietnam, as determined by the Company in its sole discretion:


Manner of Exercise. This provision supplements Section 7 of the Agreement:


Due to regulatory requirements, you will be required to exercise the Option
using the (cashless) “exercise and sell” method. To complete a (cashless)
“exercise and sell” transaction, you consent and agree to: (i) instruct a broker
designated by the Company to immediately sell all of the Option Shares issued
upon exercise; and (ii) use the proceeds to pay the Exercise Price and
applicable brokerage fees and Tax-Related Items.
The Company reserves the right to limit the method of exercise of the Option to
mandatory cashless, sell-all exercise, meaning upon your exercise of the Option,
all of your Option Shares issuable upon exercise will be sold and the sale
proceeds (net from the payment of the Option Exercise Price and any tax
withholding) will be paid to you in cash.


Exchange Control Requirements. You understands and agree that, pursuant to local
exchange control requirements, you may be required to repatriate the proceeds
from the sale of the Option Shares issued upon exercise of the Options to
Vietnam. You further understand that, under local law, such repatriation may
need to be effectuated through a special exchange control account established by
the Company or an Affiliate, and you hereby consent and agree that any proceeds
may be transferred to such special account prior to being delivered to you. You
agree to comply with any other requirements that may be imposed by the Company
in the future in order to facilitate compliance with exchange control
requirements in Vietnam.
You further understand and agree that the Company is under no obligation to
secure any particular exchange conversion rate and there may be delays in
converting the cash proceeds to local


Page 30 of 30





--------------------------------------------------------------------------------

a4yeargradedoptionsimage2.jpg [a4yeargradedoptionsimage2.jpg]


currency due to exchange control restrictions. You agree to bear any currency
fluctuation risk between the time the proceeds are received and the time the
cash proceeds are distributed to you.






Page 31 of 31



